Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 21, 2020

                                        No. 04-20-00502-CR

                                    Kevin Arick Brice O'DELL,
                                            Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                  From the 198th Judicial District Court, Bandera County, Texas
                                   Trial Court No. CR-20-010
                          Honorable M. Rex Emerson, Judge Presiding


                                            ORDER
        On February 12, 2020, the trial court signed an order of deferred adjudication, pursuant to
a plea bargain. On September 28, 2020, appellant filed with the trial court clerk a request for
forms to appeal the order of deferred adjudication. A copy of appellant’s request for forms was
filed with our court and docketed as a notice of appeal.

        Appellant filed his request for forms well after the prescribed time limit for perfecting an
appeal. See TEX. R. APP. P. 26.1; see also R. 26.3 (providing for a fifteen-day grace period).
“[O]nce the period for granting a motion for extension of time under Rule [26.3] has passed, a
party can no longer invoke the appellate court’s jurisdiction. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997) (construing the predecessor to Rule 26). Accordingly, appellant is
ORDERED to show cause in writing within fourteen (14) days from the date of this order why
this appeal should not be dismissed for lack of jurisdiction.

        In addition, the trial court’s certification in this appeal states that this criminal case, “is a
plea-bargain case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of
Appellate Procedure provides, “The appeal must be dismissed if a certification that shows the
defendant has a right of appeal has not been made part of the record under these rules.” TEX. R.
APP. P. 25.2(d). It is therefore ORDERED that this appeal will be dismissed pursuant to Rule
25.2(d) of the Texas Rules of Appellate Procedure unless appellant causes an amended trial court
certification to be filed within thirty (30) days from the date of this order, showing appellant
has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003,
no pet.).

      All other appellate deadlines are SUSPENDED pending further order of this court.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court